Rugg, C. J.
It is the settled rule of practice, frequently and ■ uniformly maintained under R. L. c. 173, § 96, as amended by *33St. 1906, c. 342, § 2, and St. 1910, c. 555, § 4, and under similar provisions of earlier statutes, that this court has no jurisdiction to consider an appeal until there has been a judgment. Case v. Ladd, 2 Allen, 130. Bennett v. Clemence, 3 Allen, 431. Commonwealth v. Gloucester, 110 Mass. 491, 497. Marshall v. Merritt, 13 Allen, 274. Kellogg v. Kimball, 122 Mass. 163. O’Connell, petitioner, 174 Mass. 253, 262. See Brooks v. Shaw, 197 Mass. 376.
The only way in which an interlocutory order or decision in an action at law can be brought to the consideration of the full court is by report of the justice presiding at the trial. R. L. c. 173, § 105, as amended by St. 1910, c. 555, § 5.

Appeal dismissed.